DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the election of group I filed on 05/10/2021.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/03/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Election/Restrictions
Claims 10-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 05/10/2021.
Applicant's election with traverse of Group I in the reply filed on 05/10/2021 is acknowledged.  The traversal is on the ground(s) that no serious burden of examination exist for examining the entire application.  This is not found persuasive because as stated in MPEP 808.02 establishing serious Burden can be shown with one of the following a separate classification, a separate status in the art, and a different field of search. Since each group requires at least a separate classification search and different field of search as detailed in the restriction requirement mailed on 03/09/2021 burden has been shown on the basis of MPEP 808.02.
The requirement is still deemed proper and is therefore made FINAL.


Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5-7, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Muuttonen (U.S.  2015/0129269).
In regards to claim 1, Muuttonen discloses a tool bushing (16) of a breaking hammer (see at least paragraph 8) comprising: 
a sleeve-like piece (16) having an inner periphery (element 18 see at least paragraph 55), an outer periphery (element 17 see at least paragraph 55) and an axial length (Ltot see at least paragraph 55), the inner periphery forming a bearing surface (22 and 23 paragraph 55) arranged to face a breaking tool (21) to be supported, and the outer periphery being arranged to face a bushing housing (20); 
a first end (L2) having a first outer diameter (D2) and a second end (L1) having a second outer diameter (d1), wherein the first diameter is greater than the second diameter (see at least paragraph 62), the outer periphery of the tool bushing having a multi- shoulder configuration (see at least fig. 8a) including a plurality of shoulders forming at least three successive cylindrical (39,40,41) sections having differing diameters (D1,D2 and D3) and wherein sizes of the diameters of the shoulders are dimensioned to increase step-by-step towards the first end (see at least fig. 8a); and 
at least one axial alignment groove (54) disposed on the outer periphery and extending from the second end along a limited axial length towards the first end (see at least paragraph 71).
In regards to claim 5. Muuttonen further discloses The tool bushing as claimed in claim 1 wherein the outer surface is provided with at least one transverse locking groove (54), which is located at a section between the second end and a longitudinal middle point (illustrated in at least fig. 5) of the 
In regards to claim 6. Muuttonen discloses A tool bushing arrangement of a breaking hammer comprising: 
a breaking tool (21), which is an elongated piece (see at least fig. 3); 
a tool bushing (16), in accordance with claim 1, the tool bushing being located around the breaking tool and having at least one cylindrical outer surface (illustrated in at least fig. 4); and 
a bushing housing (20) configured to receive the tool bushing inside at least one cylindrical inner surface (see at least fig. 8a surface 56a-c), wherein the tool bushing is predominantly retained therein by a friction fitting (see at least paragraph 72) between the at least one cylindrical outer surface of the tool bushing and the at least one cylindrical inner surface of the bushing housing (illustrated in at least fig. 8a); the bushing housing having a corresponding multi-shouldered configuration (illustrated in at least fig. 8a) with several successive cylindrical inner surfaces (56a-c) with differing diameters for receiving the several cylindrical outer surfaces of the multi-shouldered tool bushing (illustrated in at least fig. 8a), and wherein the diameters of the outer cylindrical surfaces of the tool bushing and the diameters of the mating inner cylindrical surfaces of the bushing housing are dimensioned to be without mutual radial clearances (see at least paragraph 72).
In regards to claim 7. Muuttonen further discloses The tool bushing arrangement as claimed in claim 6, wherein between each shoulder of the tool bushing and a respective mating cylindrical inner surface of the bushing housing surrounding the respective shoulder is a light interference fit or interference fit, whereby the friction fitting exists on the diameters of the outer cylindrical surfaces (see at least paragraph 72 and fig. 5).
In regards to claim 9. Muuttonen discloses A breaking hammer, comprising: 

a breaking tool (21 see at least paragraph 51 and 55) connectable to the percussion device and arranged to protrude from the frame (illustrated in at least fig. 1 and 2 see paragraph 51); a tool bushing (16) in accordance with claim 1 located around the breaking tool and having at least one cylindrical outer surface (39, 40 and 41); and 
a bushing housing (20), which is located at a tool side end of the frame (illustrated in at least fig. 1,2 and 5) and being configured to receive the tool bushing inside at least one cylindrical inner surface (56a-c see at least fig. 8a) wherein the tool bushing is predominantly retained by a friction fitting (see at least paragraph 72) between the at least one cylindrical outer surfaces surface of the tool bushing and the at least one cylindrical inner surface of the bushing housing the bushing housing having a corresponding multi-shouldered configuration with several successive cylindrical inner surfaces with differing diameters arranged for receiving the cylindrical outer surfaces of the multi- shouldered tool bushing wherein the diameters of the outer cylindrical surfaces of the tool bushing and the diameters of the mating inner cylindrical surfaces of the bushing housing are dimensioned to be without mutual radial clearances (see at last paragraphs 62, 72 and fig. 8a).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Muuttonen (U.S.  2015/0129269).
Muuttonen discloses The tool bushing as claimed in claim 1, 
Muuttonen discloses the claimed invention except for wherein the outer periphery is stepped into at least six successive cylindrical sections, the diameters of which are different in size. It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have any number of steps in the outer periphery with different diameter sections, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Please note that in the instant application, paragraph 14, applicant has not disclosed any criticality for the claimed limitations.
In regards to claim 3. Muuttonen discloses The tool bushing as claimed in claim 1, 
Muuttonen discloses the claimed invention except wherein a step height of the shoulders is 0.1 - 1.0 mm, whereby sizes of the diameters of every two successive cylindrical sections differ 0.2 - 2 mm from each other. It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to choose any suitable difference in size between sections and corresponding shoulder height between said cylindrical sections, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Please note that in the instant application, paragraphs 21-25, applicant has not disclosed any criticality for the claimed limitations.
In regards to claim 4. Muuttonen discloses The tool bushing as claimed in claim 1, wherein each shoulder has an effective axial shoulder length of 20 - 60 mm. 
Muuttonen discloses the claimed invention except for wherein each shoulder has an effective axial shoulder length of 20 - 60 mm. It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to choose any suitable axial shoulder length, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP 2144.05(II-A). Please note that 
In regards to claim 8. Muuttonen discloses The tool bushing arrangement as claimed in claim 6, wherein the tool bushing is retained by a press fit having an axial mounting length of 20 - 60 mm.
Muuttonen discloses the claimed invention except for wherein the tool bushing is retained by a press fit having an axial mounting length of 20 - 60 mm. It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to choose any suitable axial shoulder length, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP 2144.05(II-A). Please note that in the instant application, paragraphs 21-24 applicant has not disclosed any criticality for the claimed limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS E A PALMER whose telephone number is (303)297-4779.  The examiner can normally be reached on Monday -Thursday 8am-6pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 



/Lucas E. A. Palmer/Examiner, Art Unit 3731                                                                                                                                                                                                        
/NATHANIEL C CHUKWURAH/Primary Examiner, Art Unit 3731